DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on November 19, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10.820,779 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on November 19, 2020.
Claims 2-3, 14-20 have been cancelled based on the current amendment. Claims 1, 4-13, 21-23 are currently pending in the application and are considered in this Office action, with claims 1, 4-9 amended, and new claims 21-23 added.
Applicant's amendment to the Abstract has overcome the objection previously set forth in the Office action mailed on August 19, 2020. 
The objection of claim 1 has been withdrawn in response to Applicant's amendments.
The rejection of claims 1, 9-14 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10.820,779 has been withdrawn as a result of Applicant’s filing the terminal disclaimer.
Allowable Claims
Claims 1, 4-13, 21-23 are allowed over the prior art of record. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Lee (WO 2016/028049 A1) and Kim (US 2017/0188778 A1), fails to teach or render obvious a pump comprising, inter alia, a partition wall that divides the housing into the pump lower portion and the pump upper portion, the pump upper portion defining an upper chamber that accommodates the impeller, wherein the pump upper portion comprises a washing water outflow pipe configured to discharge washing water in a first direction, and a steam discharge pipe configured to discharge steam in a second direction opposite to the first direction, as in the context of claim 1. Such arrangement allows to minimize outflow of the washing water through the steam discharge pipe and prevents introduction of air into the pump from the steam discharge pipe. See Applicant's US PGPUB 2019/0059690 at paras [0090] and [0091].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711                                                                                                    
/Joseph L. Perrin/Primary Examiner, Art Unit 1711